Citation Nr: 0619632	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for right eye retinitis with cataract and no light 
perception.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1940 to March 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDING OF FACT

The veteran's service-connected right eye retinitis with 
cataract is manifested by blindness in the right eye with no 
light perception; however, the veteran is not blind in the 
left eye.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 40 percent for the service-connected right eye 
retinitis with cataract and no light perception have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.84a, 
Diagnostic Code 6066 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by August 2002 and November 2004 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance his contentions by means of 
the August 2002 and November 2004 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that he received notice in August 2002 prior to the 
adjudication of the claim in Octo 2002, and the record 
contains a March 2005 supplemental statement of the case 
following the November 2004 letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (holding that a timing 
error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
November 2004 letter.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains VA outpatient reports, private medical 
records from Thomas G. Komadine, M.D., and VA examination 
reports dated in August 2002 and December 2004.  Notably, the 
veteran has not identified any further outstanding and 
relevant evidence in response to the November 2004 VCAA 
letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Due to the veteran's lack of light perception, service 
connection is currently in effect with regards to the 
veteran's right eye disability as if there were anatomic loss 
of his right eye.  Service connection is not in effect for a 
disability of the left eye.  Pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Code 6066, a 40 percent disability rating may be 
granted where there is anatomical loss of an eye with 20/40 
vision in the other eye.  A 50 percent rating is warranted 
where the other eye has 20/50 vision.  In evaluating visual 
impairment, generally, the rating will be based on the best 
distant vision obtainable after best correction by glasses.  
38 C.F.R. § 4.75 (2005).

In the absence of enucleation or serious cosmetic defect, the 
maximum rating where loss of vision in one eye only is 
service connected and the veteran is not blind in the other 
eye is 30 percent.  38 C.F.R. §§ 4.80, 4.84a, Diagnostic Code 
6070 (2005).  Combined ratings for disabilities of the same 
eye should not exceed the amount for total loss of vision of 
that eye, unless there is an enucleation or a serious 
cosmetic defect added to the total loss of vision.  38 C.F.R. 
§ 4.80.  Under 38 C.F.R. § 4.84a, Diagnostic Code 6066, the 
anatomical loss of one eye warrants a 40 percent evaluation, 
in addition to special monthly compensation.  An additional 
10 percent should be added if an artificial eye cannot be 
worn.  38 C.F.R. § 4.84a.

The appellant underwent a VA eye examinations in August 2002 
and December 2004.  Although the Board acknowledges the 
veteran's statements that the only solution to his right eye 
disability is removal of the eye, physical examination has 
not demonstrated that the veteran's right eye has been 
removed.  Upon examination in August 2002, the uncorrected 
visual acuity of the left eye was 20/50 and the corrected 
visual acuity of the left eye was 20/25.  At that time, the 
veteran submitted complaints of pain in the right eye, which 
the examiner attributed to foreign body sensation and 
irritation.  Upon examination in December 2004, the 
uncorrected visual acuity of the left eye was 20/50 and the 
corrected visual acuity of the left eye was 20/30.  

The rating scheme is in some respects a rather mechanical one 
regarding visual acuity.  Given the current status of the 
veteran's monocular vision, and the current rating criteria, 
a higher disability rating than 40 percent would require 
greater impairment of visual acuity than currently 
demonstrated.  As noted above, in order to assign a higher 
rating, the record must establish that the veteran's visual 
acuity in the nonservice-connected eye is 20/50.  Here, the 
most recent VA examination has demonstrated that he has 20/30 
vision in the nonservice-connected left eye.  The Board has 
considered whether a disability rating in excess of 40 
percent is available for the veteran's anatomic loss of one 
eye with retained vision of 20/40 or better in the other eye.  
There is no evidence reflecting that the best corrected 
vision in the left eye is worse than 20/30.  The evidence 
does not indicate that the veteran has had his right eye 
removed, such as to warrant the need for a prosthesis.  The 
Board is unable to find any applicable Diagnostic Code which 
provides for a disability rating in excess of 40 percent, 
plus the special monthly compensation the veteran has already 
been granted.

Accordingly, the criteria for a disability rating higher than 
40 percent for right eye retinitis with cataract and no light 
perception have not been met.  38 C.F.R. §§ 3.383(a)(1), 
4.75, 4.84, Diagnostic Code 6066.  Because the evidence in 
this case is not approximately balanced, the benefit-of-the-
doubt doctrine does not apply, and the claim for a disability 
rating in excess of 40 percent for the service-connected 
right eye retinitis with cataract and no light perception 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
disability has been raised by his statements and testimony 
herein.  As discussed above, the veteran is receiving the 
maximum schedular evaluation under Diagnostic Code 6066, yet 
he asserts that he is entitled to an increased rating.  A 
claim of entitlement to an extraschedular evaluation is 
implicit in his claim for an increase in such a circumstance.  
The question of an extraschedular rating is a component of 
the veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is the 
following:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The Board observes the evidence does not show that the 
veteran's service-connected  right eye retinitis with 
cataract and no light perception is in any way exceptional or 
unusual.  The record does not document that he has 
experienced any interference with employment not contemplated 
by the rating in effect, or frequent periods of 
hospitalization as to render the application of the regular 
schedular criteria impractical.  The evidence of record is 
not reflective of any factor that takes the veteran's right 
eye disability outside of the norm.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Therefore, consideration of an extraschedular 
rating is not appropriate at this time.  38 C.F.R. § 3.321(b) 
(2005).


ORDER

A disability rating in excess of 40 percent for right eye 
retinitis with cataract and no light perception is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


